Opinion for the Court filed by Circuit Judge TAMM.
Opinion filed by Circuit Judge MacKINNON, concurring in part and dissenting in part.
TAMM, Circuit Judge:
This case concerns the enforceability of a bargaining order issued by the National Labor Relations Board against an employer for pre-election unfair labor practices following his refusal to bargain with a union claiming majority status by virtue of authorization cards. This challenge to a NLRB bargaining order is a familiar one despite the Supreme Court’s enforcement of a similar order in NLRB v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969). We find the facts of this case squarely within the parameters established in Gissel and affirm both the finding of unfair labor practices and the bargaining order.
Jimmy Richard Co., Inc. is a Georgia manufacturer of men’s and boys’ clothing. In April of 1973, Amalgamated Clothing Workers of America, AFL-CIO made a written demand for recognition based on authorization cards signed by a majority of the employees. The demand was refused four days later in a letter claiming the company’s good faith doubt as to the union’s majority status. The union then filed an election petition with the NLRB which was approved on May 9. After the union lost the June 1 election by a vote of 50 to 42, it filed objections alleging that during the two-week period preceding the election the employer had promised a change in vacation scheduling and an additional paid holiday if the union lost the election, had threatened plant closing or moving, and had interrogated employees and solicited withdrawal of the union authorizations.1 After a hearing the Administrative Law Judge (ALJ) concluded that the employer’s threat to close the plant if the union made unreasonable demands, his manner of notifying selected employees about proposed vacation changes, and his unilateral adoption of the vacation changes following the election violated section 8(a)(1) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1) (1970); the ALJ found no merit, however, in the claims of solicitation and interrogation. He further held that the pre-election 8(a)(1) violations, combined with the refusal to accept the union’s continuing demand for recognition, constituted a violation of the section 8(a)(5) duty to bargain. Noting the highly coercive nature of threats of plant closing and the very slight possibility of a fair rerun election, the ALJ recommended that the NLRB issue both a cease and desist order and a bargaining order. The NLRB affirmed and issued the recommended orders. Pursuant to section 10(f) of the National Labor Relations Act, the union has appealed the ALJ’s finding that the employer had not solicited withdrawal of the authorizations; the NLRB has sought enforcement of its order under section 10(e).2 In this consolidated ap*23peal, the employer has challenged both the unfair labor practices findings and the issuance of the bargaining order.
We affirm the NLRB’s adoption of the ALJ’s findings as to 8(a)(1) and 8(a)(5) violations in all respects. The record clearly provides substantial evidence to support the finding that the employer, acting through the plant supervisor, informed selected employees that the vacation changes were “good news” — by inference, a benefit to be enjoyed along with an additional holiday if the union lost the election. I J.A. at 12-15. The record also supports the ALJ’s factual determination that the employer assisted employees’ revocation of union authorization only upon request of the employees and, therefore, did not engage in impermissible solicitation or interrogation. Id. at 5 — 8. These were issues of credibility and, as such, were properly left to the ALJ. We also agree that the speeches and individual conversations threatening possible plant closing or moving were not within the narrow sphere of protected employer speech delineated in Gissel. Recognizing “the economic dependence of the employees on their employers, and the necessary tendency of the former, because of that relationship, to pick up intended implications of the latter that might be more readily dismissed by a more disinterested ear,” 395 U.S. at 617, 89 S.Ct. at 1942, the Court required that any predictions be capable of objective proof of consequences beyond the employer’s control. Id. at 618, 89 S.Ct. 1918. We find in this case, as the Court did in Gissel, that “the Board could reasonably conclude that the intended and understood import of that message was not to predict that unionization would inevitably cause the plant to close but to threaten to throw employees out of work regardless of the economic realities.” Id. at 619, 89 S.Ct. 1918.
Having determined that affirmance of the 8(a)(1) and 8(a)(5) violations is required, we need only resolve whether the Board’s bargaining order is consistent with both its policy favoring certification elections and the bargaining order guidelines established in NLRB v. Gissel Packing Co., supra. We believe that it is.
In Gissel, the Supreme Court upheld a bargaining order issued against General Steel Products, Inc.3 The employer had objected to the validity of the cards, but that issue was resolved against him by the trial examiner. Meanwhile the employer had committed unfair labor practices in the pre-election period. In affirming the bargaining order, the Court noted that even “in less extraordinary cases marked by less pervasive practices,” the Board’s expertise entrusted it, and not the courts, with the responsibility for selecting the appropriate remedy. Id. at 612, 89 S.Ct. at 1940 n.32. The Court enunciated three prerequisites for issuance of a bargaining order where the unfair labor practices are not “outrageous” or “pervasive”: (1) the union at one point had a majority; (2) the employer has committed unfair labor practices; and (3) the possibility of ensuring a fair election by traditional remedies is slight and thus better protected by a bargaining order.4 The extensiveness of *24past employer practices, while not necessarily determinative, is a consideration for the Board in balancing the preference for the election procedure with the need to assure a fair election. Id. at 614, 89 S.Ct. 1918.
In this case, the ALJ found that prior to employee revocation the union had obtained 59 authorizations out of 94 employees. I J.A. at 16. Although 12 of these authorizations were revoked before the April 16 demand for recognition, leaving 47 out of 94, the findings reveal that before the consent election was approved, the union had again obtained a majority, including one card signed on April 14.5 Id. at 17-18.
The employer’s unfair labor practices — coercive threats, promises of benefits, and unilateral changes in employment conditions — occurred after the consent election was approved on May 9 and after the union had obtained majority status. These practices reasonably account for the union’s losing the election by the narrow vote of 50 to 42. See generally NLRB v. Dixisteel Buildings, Inc., 445 F.2d 1260 (8th Cir.1971). The company argues that the close vote indicates that its unfair labor practices were minor and not sufficient to entitle the union to a bargaining order. It seems more logical to conclude, however, that the union’s slight majority could have been eroded, and was in fact destroyed, by the employer’s threats of closing or moving the plant. Similarly, the promise of an additional holiday made to a small number of employees could have affected some of the six critical votes. The effect of such less pervasive violations on bare majority situations has been acknowledged in NLRB v. Okla-Inn, 488 F.2d 498, 508 (10th Cir. 1973), rehearing denied (1974) (enforcing bargaining order).
The AU stated that a threat of plant closing is one of the most serious obstacles to fair elections and found that “employee sentiment once expressed through cards would, on balance, be better protected by a bargaining order.” I J.A. at 20, quoting Gissel, supra. This finding is sufficient to support a bargaining order, as discussed in the Gissel case. It should be noted again that Gissel does not require a finding that no other remedy could suffice, only that the bargaining order better protects employees’ expressed union preference.
In Gissel the Court was so reluctant to ignore the Board’s expertise in remedying unfair labor practices that it remanded the case to the Board to make the requisite findings that possibly were “implicit in the Board’s decisions below to issue bargaining orders.” 395 U.S. at 616, 89 S.Ct. at 1941. As the Court stated emphatically, “[W]e think it clearly inappropriate for the court below to make any contrary findings on its own.” Id. In this case, the ALJ has made the requisite findings and the Board has approved the findings and the order. It is not for this court to second-guess the Board or to reject its supported findings.
We are well aware of the post-Gissel line of cases requiring the Board to make detailed findings to support its conclusion that a bargaining order is the *25proper method to remedy 8(a)(5) violations. Even in these cases, however, there is support for enforcement where the employer has threatened plant closing and has promised additional benefits. See, e. g., NLRB v. Kaiser Agricultural Chemicals, 473 F.2d 374 (5th Cir. 1973); NLRB v. WKRG-TV, Inc., 470 F.2d 1302 (5th Cir. 1973).
Even more convincing is the fact that in Gissel the Court approved the bargaining order entered against Sinclair without a showing of a prior union majority because the facts indicated “exceptional” or “outrageous” unfair labor practices. 395 U.S. at 615, 89 S.Ct. 1918. As one commentator has noted, “[S]ome guidance may be had from the fact that the Court found that Sinclair belonged to the ‘aggravated,’ or first, category, even though the independent unfair labor practices were limited to 8(a)(1) threats.” Platt, The Supreme Court Looks at Bargaining Orders Based on Authorization Cards, 4 Ga.L.Rev. 779, 794 (1970) (emphasis added). If such threats are within the “exceptional” category, they must also qualify as “less pervasive violations” that can be remedied by a bargaining order.
One additional argument deserves comment. The employer states that the history of two prior elections should defeat the ALJ’s finding that the 8(a)(1) and 8(a)(5) violations were so pervasive as to require issuance of the bargaining order. The company states that “in 1968 and 1969 there were two elections, neither of which resulted in a single unfair labor practice charge.” Jimmy-Richard Co. Br. at 31. The ALJ’s report notes, however, that the 1968 election did elicit objections by the union and was set aside by agreement of the parties. I J.A. at 5. See also II J.A. at 70-96. Although this agreement does not, of course, indicate that an unfair labor practice occurred, neither is it strong support for the company’s suggestion of an irrefutable history of fair elections. It is true that the company’s 1969 election victory did not result in objections by the union and is entitled to consideration by the Board. The ALJ’s recognition of the unchallenged election, however, does not mandate that he ignore the present unfair labor practices and the coercive effect of threats of plant closing. After examining the bargaining history, the types of violations, and the election atmosphere, he found that a bargaining order was the proper remedy. We affirm that order consistent with the agency deference expressed in Gissel.

So ordered.


. The complaint also accused the employer of granting economic benefits to employees who were known to be anti-union. The preliminary investigation determined that some of the challenged benefits had been conferred in accord with routine business procedures. The ALJ was therefore not concerned with those allegations at the hearing. II J.A. at 12-13. No findings of fact appear in the ALJ’s opinion as to whether the employer had granted an impermissible economic benefit by re-instating health insurance for the spouse of one employee. Compare ALJ Opinion, I J.A. at 4-24, to Report on Objections, II J.A. at 12-14, 16.


. 29 U.S.C. § 160(e), (f) (1970) provides in relevant part:
(e) The Board shall have power to petition any court of appeals of the United States . . . for the enforcement of such order . . The findings of the Board with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall be conclusive. . .
(f) Any person aggrieved by a final order of the Board granting or denying in whole or in part the relief sought may obtain a review of *23such order in any United. States court of appeals .... [T]he findings of the Board with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall in like manner be conclusive.


. Three cases had been consolidated in the appeal — Gissel Packing Co., Heck’s Inc., and General Steel Products, Inc. In addition, a separate appeal of Sinclair Company was disposed of by the Court in the Gissel opinion. The facts of General Steel are closest to those at issue in this case.


. The Supreme Court held in Linden Lumber Co. v. NLRB, 419 U.S. 301, 310, 95 S.Ct. 429, 434, 42 L.Ed.2d 465 (1974), that mere refusal to accept a majority showing is not of itself an unfair labor practice. Sustaining Board policy, the Court ruled that the burden to ask for an election is on the union rather than the employer. The decision, however, clearly indicates that Gissel still controls where “an employer has engaged in an unfair labor practice that impairs the electoral process” in addition to refusing to accept the showing of majority status. As one commentator has observed about the Linden Lumber decision,
*24the Court clarified the Gissel decision, which held that the key to the issuance of a bargaining order is whether the employer has committed an unfair labor practice that interferes with the election process, not whether the union has evidenced majority support.
Linden Lumber Division v. NLRB: Requisites for Issuance of a Bargaining Order — A Logical Extension of the Gissel Doctrine, 2 Ohio Northern L.Rev. 774, 775 (1975).


. It is unclear from the ALJ’s opinion why this April 14 authorization was not sufficient to give the union a majority as of the demand date. Nor is his computation of 48, rather than 52, authorizations as of May 8 clear. I J.A. at 16-19. Despite these facial mathematical inconsistencies, however, the continuing demand theory applied by the ALJ provides a solid basis for imposing the bargaining order. Cf. NLRB v. Mink-Dayton, Inc., 416 F.2d 327 (6th Cir. 1969), cert. denied, 400 U.S. 829, 91 S.Ct. 58, 27 L.Ed.2d 59, enforced after remand, 426 F.2d 255 (6 Cir. 1970).